Case: 18-1898    Document: 60     Page: 1         Date Filed: 08/19/2019   Entry ID: 6275608




                United States Court of Appeals
                              For the First Circuit
 No. 18-1898

          HAROLD SHURTLEFF; CAMP CONSTITUTION, a public charitable trust

                                  Plaintiffs - Appellants

                                             v.

             CITY OF BOSTON; GREGORY T. ROONEY, in his official capacity
           as Commissioner of the City of Boston Property Management Department

                                  Defendants - Appellees


                                       MANDATE

                                 Entered: August 19, 2019

        In accordance with the judgment of June 27, 2019, and pursuant to Federal Rule of
 Appellate Procedure 41(a), this constitutes the formal mandate of this Court.


                                            By the Court:

                                            Maria R. Hamilton, Clerk


 cc:
 Robert S. Arcangeli
 John Allen Eidsmoe
 Roger K. Gannam
 Richard Brian Katskee
 Deborah La Fetra
 Horatio Gabriel Mihet
 Daniel Ortner
 Jeffrey Ivan Pasek
 Daniel Joseph Schmid
 Mathew D. Staver
